i




OFFICE OF THE A’ITORNEY     GENERAL   OF TexA6




             :Oplnioll wo. o-SDOS
                  Refund Of ~JWU,OZ'Z'O~O~~~~~   .
.
        "(b) Xaoh e!nployer,ahelloause to be deduoted
from the salary of eaoh member 011eaoh and every.pay roll
of suck QitlBlOy8r,fo~
                     eaoh anU,svery pay roll period, five
(4) ape? WtItUII&'Of
                  his earneble oompensation,grovlded that
the sum of t+.deduotfotm cm&e ior a member shall not
yloeeq ,~ne'ZWad~d aad Blghty Dollax% ($180) during any
one.Q).~year:.Deduotfom 8&W be&i wHh me firot~pay
4$@.ll~m9ri&0r~the a~&001 gest 19S7-38.  In detm7nM.n~
                                                                     478


Ron. John 8. RuQQ, Jr.. pase 8


             &ha? 11 of the Bat prevideat
             "The TFMMZOr       al the Stats of TOME ahall,upon
     beecriag OUrrtOdiM or the Teaohor Ratimaent Fmd, glre
     a bend la the mm of Fifty Thousand($sO,OCO.Oc) muam;
     the Xxooat%~O Becrreku &all &YO bond in the sum or
     mwwir0      Thousand ($es,ooo*@o) Dellars, and the stat.
     BMrd oi:Tmetee~ aall xwqrrfraany other snproymu alkd
     mamben OS the ata%a &mrd of fftleteea to g;fm.boad ia
     suoh amounts aI)the Board zmy deem M~OMIV~, oondftianod
     tbataald  bonded P-M     will faithfullyexeemte the
     dutlee ot the rarpootlre   oifioea. All bonds nhnll k
     rad*'rith a good and solvent 6uroty ampany, autborined
     to do buaine88   in the State of Texas, aaid bonda ahnll
     be ando gayabxe to the stat6 Beard of %+maatw and &all
     be l pprcned bg it and the Attermoy Genmal gr T0xa8.        _
     AU MQ*~BO n~~eaai~y and ingident to tha exeautien of
      oue$ibomb, inelud&d prem&wW thereoa, shall be paid
     by the State Board QZ Tru~t80~ from the.l!qmm vd."
                           .
              It itrnated-d&&t the meney thus paid by eAstaIm
%&to tha By8tem by the B3bbe mhool authorities was not
deduated f?aathe    @alaTieu ottheteaohera, nsrdld syoh
MaeheM    par rrodhllupu+a snj other mer.      It was     vered
to thm Syotem by the ooIleokor,   the employing mob001Y letriot.
Honor, thr pueet~l;tondsaided    in Gox%&mna Cotton Mills   T.
Bheppard, 71 8i If. (26) Z47, to whi&h you Qireoted     our atton-
tion 16 net involved.
            In the oaae or PrleQdmn 0..kaesioau surety CampMy,
I81 8. 1. (26) 870, the 8upreae Qoiut held that the Une@oy-
ment -matto&      Fund uea not subjeot to the appropriation
 rofl@ioo, Artlale 8# ,Seotion6, of'-$orConstitution. m
?he opinionin th+ oat50 we quote brierlyr
                    !Phemoney here involmd la not the propetiY
     0~ the :ia&‘in   any oapaoity, but is a tnwt fund ta be
     held out of the State Txmauury, but in the hands of the
     state l%easurer as tmmtee, for the benefit of a alar8
     of @mployerawhose emplo~ess pay it in by virtue of a
     tax l*rieQ, the tax being In tha nature of an exaise ta%"




                                    -
                                                           c.
                                                                4Y9

w. Cohn 8. Rudd, Jr., gage 6


           There is nothing to differentiate the nature of
mae two funds, that ie, the Unemp&yment Compeneation Fund
uI the Teacher Baring Fund, in rtiepeotto said Artiole 8,
wtiod 6. The S,tateTreasures ib only 'theaustodian or
nmtee oi the noneya in the Teaaher Saving Ftm3 for the
mefit of the contributing teaahere. &ah fund ia not the
roper$y of'thg Btatiei&the usual mense. These moneys being
lder the @anagament and oontroS of l&a State Board of Trurtees,
t 18 our opinion that upon entry of an order by that body for
loh warrant the Comptroller will be authorized to isatm the
MO*

                                     Yams   very   trulg




                                            Glenn R. Lewis
                                                 Ausistant